              Case 3:20-cv-00512-MMD-WGC Document 6 Filed 09/24/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3                                                             Case No.: 3:20-cv-00512-MMD-WGC
         CHRISTIAN M. FULKERSON,
 4                                                                               Order
               Plaintiff
 5
         v.
 6
         THRIVE MARKET, LLC, et. al.,
 7
               Defendants
 8

 9
               Plaintiff has filed a civil complaint. (ECF No. 1.) 1 Initially, Plaintiff paid the $400 filing
10
     fee ($350 filing fee and $50 administrative fee) by check; however, the check was returned due
11
     to insufficient funds. Therefore, Plaintiff must either submit another form of payment for the
12
     filing fee, or file a completed application to proceed in forma pauperis (IFP).
13
              The Local Rules of Practice for the District of Nevada provide: “Any person who is
14
     unable to prepay the fees in a civil case may apply to the court for authority to proceed in forma
15
     pauperis. The application must be made on the form provided by the court and must include a
16
     financial affidavit disclosing the applicant’s income, assets, and liabilities.” LSR 1-1.
17
              The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP
18
     for a non-prisoner. Plaintiff has 30 days from the date of this Order to either pay the $400 filing
19
     fee or file a completed IFP application. If Plaintiff files a completed IFP application, the court
20
     will screen the complaint under 28 U.S.C. § 1915(e)(2)(B), which requires dismissal of a
21
     complaint, or any portion thereof, that is frivolous or malicious, fails to state a claim upon which
22

23   1
      Plaintiff has also filed a proposed criminal complaint (ECF No. 3); however, Plaintiff should be
     advised that criminal charges must be initiated by the United States Attorney's Office.
             Case 3:20-cv-00512-MMD-WGC Document 6 Filed 09/24/20 Page 2 of 2




 1 relief may be granted, or seeks monetary relief against a defendant who is immune from such

 2 relief.

 3           If Plaintiff fails to timely pay the filing fee or file a completed IFP application, this action

 4 will be dismissed.

 5 IT IS SO ORDERED.

 6 Dated: September 24, 2020

 7                                                               _________________________________
                                                                 William G. Cobb
 8                                                               United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                        2
